Citation Nr: 1721674	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a cervical spine disability.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral disability.

6.  Entitlement to service connection for a bilateral ankle disability.  

7.  Entitlement to service connection for a right shoulder disability.  

8.  Entitlement to service connection for a right arm disability.  

9.  Entitlement to service connection for a bilateral thigh/hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD



INTRODUCTION

The Veteran had active service in the U.S. Army from November 1968 to November 1974.  He received the Purple Heart and the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).

In November 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board further notes that, in a March 2015 rating decision, the AOJ granted service connection for bilateral hearing loss and assigned an initial noncompensable rating effective October 15, 2014.  The Veteran was notified of this decision by letter dated April 1, 2015.  In March 2016, the Veteran submitted a timely Notice of Disagreement (NOD).  See 38 C.F.R. § 20.201.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claim and will issue the Veteran a Statement of the Case (SOC) if the claim is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the AOJ at this time.

The applications to reopen prior final decisions are addressed in the DECISION below.  The remaining appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  A final September 1996 AOJ rating decision denied service connection for residuals of neck, back and bilateral ankle injuries on the basis that the record did not show complaints, treatment or diagnosis of chronic neck, back or ankle injuries secondary to a parachute jump in service. 

2.  The evidence received since the final September 1996 rating decision is new and material as it includes testimony from the Veteran concerning 9 total parachute jumps including one parachute jump which required emergency room treatment and a private medical statement indicating that paratrooping injuries were identified as the cause of neck pains and spondylosis.






CONCLUSIONS OF LAW

1.  The September 1996 rating decision denying the claims for service connection for neck, back and bilateral ankle disabilities is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (1996).

2.  New and material evidence has been received; the claim for service connection for lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received; the claim for service connection for cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received; the claim for service connection for bilateral ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for neck, back and bilateral ankle disabilities.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the AOJ.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

By rating action dated September 1996, the AOJ denied claims of entitlement to service connection for residuals of neck, back and bilateral ankle injuries on the basis that the record did not show complaints, treatment or diagnosis of chronic neck, back or ankle injuries secondary to a parachute jump in service.  By letter dated September 12, 1996, the Veteran was notified of this decision and his appellate rights.  The Veteran timely submitted a NOD with that decision in October 1996, and was furnished an SOC that same month.  In November 1996, the Veteran submitted a statement reiterating the circumstance of his injury reported in a prior examination report.  However, within one year of the date of notice of decision, the Veteran did not submit a timely substantive appeal to perfect an appeal, and his November 1996 statement did not present new and material evidence.  As such, the September 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (1996).

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

The language of 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence before the AOJ in September 1996 included service treatment records which did not document any parachute injury or residuals.  At an August 1996 VA examination, the Veteran reported back, neck and leg injuries as a result of a hard parachute landing in service.  He reported that his ankles required casting, and that his neck and back had been mildly symptomatic afterwards.  The VA examiner offered impressions of chronic cervical and lumbar syndrome with history of injury secondary to parachute landing, and history of bilateral ankle disability asymptomatic at time of examination.  

Evidence submitted to VA since the September 1996 denial includes testimony from the Veteran concerning 9 total parachute jumps including one parachute jump which required emergency room treatment and a private medical statement indicating that paratrooping injuries were identified as the cause of neck pains and spondylosis.  Thus, the claims are reopened and a merits adjudication is deferred pending additional development in the REMAND below.


ORDER

The claim of entitlement to service connection for a lumbar spine disability is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a cervical spine disability is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a bilateral ankle disability is reopened.  To this extent only, the appeal is granted.

REMAND

The Veteran reports that in 1967 while in parachute jump school he was injured in the third week of training.  Although airborne school was only supposed to be a three week training course, he testified that he spent in excess of six weeks in Fort Bragg, GA because of the parachute injury.  He reports that at that time he sustained injuries to his lumbar spine and cervical spine, as well as both ankles which required casting.  

The Veteran argues that his current lumbar spine, cervical spine and bilateral ankle disabilities are due to his parachute injury in service.  He also argues that his right shoulder, right arm and bilateral thigh/hip disabilities were caused and/or aggravated by his lumbar spine, cervical spine and/or bilateral ankle disabilities.  Although the Veteran was afforded a VA examination in August 1996, no opinion was rendered at that time.  The private statement identifying a parachute injury as the cause of a cervical spine disability does not contain any clear rationale.  In light of the lay statements and objective evidence of record, the Board finds that a remand is warranted to obtain a medical examination and opinion on these matters.  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).  The Board also notes that the Veteran has indicated throughout this appeal that his service treatment records are incomplete.  On remand, an attempt should be made to locate and associate any outstanding records with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 2016.

2.  Contact the appropriate service department to obtain and associate with the record any outstanding service treatment records particularly records from the Veteran's hospitalization in Fort Bragg, GA in 1967.  All efforts to obtain such records should be fully documented, and a negative response must be provided if records are not available.

3.  Thereafter, schedule the Veteran for a VA examination to determine if he has disabilities of the lumbar spine, cervical spine, bilateral ankle, right shoulder, right arm and bilateral thigh/hip that is related to service.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must provide opinion on the following questions: 

	(a) identify all disabilities of the lumbar spine, cervical spine, bilateral ankle, right shoulder, right arm and bilateral thigh/hip;
	(b) opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's cervical spine, lumbar spine and/or bilateral ankle disabilities had its onset in service or is otherwise related to service, to include the history of 9 parachute jumps with a parachute jump injury in 1967?
	(c) if it is determined that disability of the cervical spine, lumbar spine and/or ankle(s) disabilities is related to service, whether it is at least as likely as not, i.e., any disability of the right shoulder, right arm and/or bilateral thigh/hip were caused and/or aggravated beyond the normal progress of the disorder by such disability.  

In providing this opinion, the examiner is requested to consider the following:
* accept as true that the Veteran performed 9 parachute jumps which included a parachute jump injury in 1967 as reported in the August 1996 VA examination report and November 2016 hearing even though not documented; and
* the March 2010 physician statement which identified paratrooping as the cause of the Veteran's neck pains and spondylosis.

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.  For purposes of the opinion, the Veteran should be considered a reliable historian.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


